UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-8132



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY RAY ADAMS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (CR-96-132, CA-01-673-5-F)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny Ray Adams, Appellant Pro Se.    John Stuart Bruce, United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnny Ray Adams seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.          Accordingly, we deny a

certificate   of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.       See United States v. Adams, Nos.

CR-96-132; CA-01-673-5-F (E.D.N.C. Sept. 25, 2001).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                   2